—In an action to recover damages for breach of contract, the defendants appeal from (1) so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered February 27, 1991, as denied their motion for summary judgment, (2) an order of the same court, entered May 15, 1992, which granted the plaintiffs leave to enter a money judgment in the principal sum of $52,634, and (3) an order of the same court, entered May 24,1991, which denied the defendants’ motion for reargument. The notice of appeal from an order dated March 19, 1992, is deemed a premature notice of appeal from the order entered May 15, 1992.
Ordered that the appeal from the order dated May 24, 1991, is dismissed, as no appeal lies from an order denying reargument (see, Jacondino v Louis, 186 AD2d 109); and it is further,
Ordered that the order dated February 27, 1991, is affirmed insofar as appealed from, and the order entered May 15, 1992, is affirmed, for reasons stated by Justice Coppola in the Supreme Court (see, Scott Eden Mgt. v Kauovit, 149 Mise 2d 262); and it is further,
Ordered that the plaintiffs are awarded one bill of costs. Bracken, J. P., Sullivan, Copertino and Pizzuto, JJ., concur.